                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       SECURITIES AND EXCHANGE                         Case No. 18-cv-05080-JST
                                           COMMISSION,
                                   9                     Plaintiff,                        SCHEDULING ORDER
                                  10              v.
                                  11
                                           MICHAEL B. ROTHENBERG, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14
                                               The Court hereby sets the following case deadlines pursuant to Federal Rule of Civil
                                  15
                                       Procedure 16 and Civil Local Rule 16-10:
                                  16
                                                                           Event                                     Deadline
                                  17

                                  18         Deadline to add parties or amend the pleadings1                   December 7, 2018

                                  19         Fact discovery cut-off                                            April 1, 2019

                                  20         Expert disclosures                                                April 23, 2019
                                  21
                                             Expert discovery cut-off                                          June 3, 2019
                                  22
                                             SEC motion to determine amounts of disgorgement and civil
                                                                                                               July 1, 2019
                                  23         monetary penalties due

                                  24         Defendants’ opposition                                            July 22, 2019
                                  25                                                                           August 1, 2019 at
                                             SEC reply
                                  26                                                                           2:00 p.m.

                                  27
                                       1
                                  28    After this deadline, a party may still seek amendment, but must demonstrate good cause. Fed. R.
                                       Civ. P. 16(b)(4).
                                   1                                      Event                                        Deadline

                                   2                                                                            August 29, 2019 at
                                            Motion hearing
                                                                                                                2:00 p.m.
                                   3

                                   4          The August 29, 2019 hearing will not be an evidentiary hearing unless the Court later

                                   5   orders otherwise.

                                   6          Counsel may not modify these dates without leave of court. The parties shall comply with

                                   7   the Court’s standing orders, which are available at cand.uscourts.gov/jstorders.

                                   8          The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                   9   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely

                                  10   manner and appear on the noticed and scheduled dates. All counsel must arrange their calendars

                                  11   to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                  12          Deadlines and hearing dates set by this Court should be regarded as firm. Requests for
Northern District of California
 United States District Court




                                  13   continuance are disfavored. The Court will not consider any event subsequently scheduled by a

                                  14   party, party-controlled witness, expert or attorney that conflicts with the above dates as good cause

                                  15   to grant a continuance. The Court will not consider the pendency of settlement discussions as

                                  16   good cause to grant a continuance.

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 28, 2019

                                  19
                                                                                       _______________________________________
                                  20                                                                  JON S. TIGAR
                                  21                                                            United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
